Citation Nr: 0031985	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 4, 1992, for 
the award of service connection for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1948 to 
September 1953.  This appeal arises from a February 1999 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  That rating 
decision granted service connection for acne, and assigned an 
effective date of May 4, 1992, for that award.


FINDINGS OF FACT

1.  Service connection was denied for acne by final Board 
decisions dated in August 1985 and May 1987.

2.  The appellant's reopened claim for entitlement to service 
connection for acne was received by VA on May 4, 1992.


CONCLUSION OF LAW

An effective date earlier than May 4, 1992, for the grant of 
service connection for acne is not warranted.  38 U.S.C.A. §§ 
1110, 5108, 5110, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.400(q)(ii), 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1985, the Board denied service connection for acne.  
A May 1987 Board decision, on reconsideration, also denied 
service connection for acne.  Those Board decisions were 
final and could be reopened only by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

The veteran filed a new claim for service connection for acne 
on May 4, 1992.  A July 1994 Board decision held that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for acne.  By 
an order dated in April 1995, the U.S. Court of Veterans 
Appeals (the Court) vacated that Board decision and directed 
that the veteran's claim should be reopened.  Subsequently, a 
December 1995 rating decision denied service connection for 
acne on the merits.  After further development, a February 
1999 rating decision granted service connection for acne.  
Separate 10 percent evaluations were assigned for 
disfigurement and as an exudative process.  The effective 
date of the grant of service connection was assigned as May 
4, 1992, the date of receipt of the veteran's claim to 
reopen.  The veteran contends that the effective date should 
be July 1984, when his initial claim for service connection 
was filed.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2000).

The August 1985 and May 1987 Board decisions were final.  The 
veteran attempted to reopen the claim in August 1987, however 
he did not submit new and material evidence.  Review of the 
claims file reveals that the veteran's reopened claim for 
entitlement to service connection for acne was received at 
the RO on May 4, 1992.  The joint motion for remand referred 
to by the Court in its April 1995 order specifically noted 
that lay statements submitted by the veteran along with his 
May 4, 1992, claim to reopen were new and material evidence.  
The February 1999 rating decision granted service connection 
in part based on that evidence received in May 1992.

Under the provisions of 38 C.F.R. § 3.400 (2000), when a 
claim is reopened after a final disallowance, an award of 
service connection will be effective as of the later date as 
between the date entitlement arose and the date of reopened 
claim.  In this instance, the appellant's date of claim, May 
4, 1992, determined the effective date for the grant of 
service connection for acne.

The veteran contends that he should have been granted service 
connection in 1984.  However, the basis of the Court's 
reopening of the claim and of the RO's allowance in February 
1999 included new pieces of evidence, including lay 
statements received in conjunction with the veteran's 
reopened claim in 1992.  To the extent that the veteran may 
wish to challenge the August 1985 and May 1987 Board 
decisions, this would involve a claim of clear and 
unmistakable error in those decisions which has not been 
specifically alleged and is not an issue now before the 
Board.  See Fugo v Brown, 6 Vet. App. 40, 45 (1993) (holding 
that, where veteran did not reasonably raise clear and 
unmistakable error, the Board was not required to address 
it).

As the facts of this case show that the appellant's 1984 
claim for service connection for acne became a final Board 
denial in May 1987, and the reopened claim for service 
connection for acne was not received until May 4, 1992, the 
Board is unable to identify a basis to grant an effective 
date earlier than May 4, 1992, for the grant of service 
connection for acne.


ORDER

The appeal is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


